DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.    This Office Action is in response to the application filed on 05/052022. Claims 1 through 20 are presently pending and are presented for examination.

Examiner’s note

3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

4.	Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive.
	Applicant argued that Xiong in view of Wijnands does not teach 1) a label in a label bit index explicit replication (BIER) data packet corresponds to a prefix of a second bit-forwarding ingress router (BFIR) in a second BIER domain, and 2) a first BFIR in a first BIER sending the labeled BIER data packet to the BFIR in the second domain.
	Examiner respectfully disagrees. The claimed limitation recites “labeling the BIER data packet with a label to create BIER data packet” this different than a label in BIER.
	Moreover, Xiong teaches labeling BIER data packet header (prefix) with an MPLS label, thus the BIER data packet becomes BIER data packet MPLS data packet with label- a person of ordinary skill in the art knows the MPLS label includes an address (prefix) this address is programmed with a router as source and destination address, wherein the address is used for forwarding the packet to a destination (see Xiong: paragraph 50).
	Incidentally, applicant that has provided the application EP 3 361 682 A1, Chen teaches a BIER information includes at least one of the following: information about at least one BIER MPLS label, and BIER prefix (header) information (see Chen: paragraph 10).  
	Moreover, Wijnands teaches MPLS Label (label 352.1) can be enhanced to carry a BIER prefix 356 and a BIER Bitstring 358 (e.g., BIER address) therefore, BIER prefix and Bitstring can be varied in length depending on the length of an MPLS label (see Wijnands: paragraph 68).  Further, Wijnands teaches destination address field 304includes BIER Prefix  306 (see Wijnands: Fig. 3A and Fig. 3B “LABEL 3521 includes BIER PREFIX 356”). Further, Wijnands teaches if needed, can update a header or label for the packets to include a BIER prefix (e.g., SD, SI, and BSL) associated with a set of forwarders and a BIER Bitstring identifying the destination forwarders (see Wijnands: paragraph 46).


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2021/0092046 A1) in view of Wijnands et al. (US 2018/0367456 A1)


For claims 1 Xiong teaches a method implemented by a first bit-forwarding ingress router (BFIR) in a first bit index explicit replication (BIER) domain (see paragraph 3 “BIER is multicast data forwarding technology that divides a multicast network into BIER domains”), the method comprising: 
determining a bitstring and a bit index forwarding table identifier (BIFT-id) that correspond to multicast data in a second BIER domain (see paragraph 3 generation of BIFT and bitstring (BST) according to a routing table and BIER information”, and Fig. 4 and paragraph 62 “BIER MESSAGE INCLUDES BIFT-ID and BST”), wherein the BIFT-id is based on a subset identifier (SI) to which a bit-forwarding router identifier (BFR-id) of a first bit- forwarding egress router (BFER) belongs and a bitstring length supported by the first BFER (see Paragraph 4 “the bit string length (BSL) determines the number of adjacencies and the BIER is further divided into sub-domain (SDs) and the sub-domain is further divided by using a set identifier (SI)” and  Fig. 18 “BIER header includes BIFT-is and BST fields”), wherein the bitstring is based on the BFR-id, and wherein, the first BFER is in the second BIER domain and is for receiving the multicast data (see forwarding table in the BIER specify which BFERs need to receive the message (multicast message)”); 
encapsulating the multicast data into a BIER data packet, wherein the BIER data packet comprises a BIER header, and wherein the BIER header comprises the BIFT-id and the bitstring (see Fig. 18 BIER (TE) header includes BIFT-id and BST wherein a multicast message is encapsulated in a BIER message”);
labeling the BIER data packet with a label to create BIER data packet (see paragraph 40 “packaging (labeling) BIER message with MPLS table”), wherein the label corresponds to a prefix of a second BFIR in the second BIER domain, and  
sending the labeled BIER data packet to the second BFIR (see paragraph 16 BIER message” and paragraph 40 “labeling the BIER”).
Xiong does not explicitly teach labeling BIER to carry prefix of BIER.
However, Wijnands teaches MPLS Label (label 352.1) can be enhanced to carry a BIER prefix 356 and a BIER Bitstring 358 (e.g., BIER address) therefore, BIER prefix and Bitstring can be varied in length depending on the length of an MPLS label (see Wijnands: paragraph 68). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Wijnands in the BIER-TE based packet forwarding of Xiong in order to label BIER message with MPLS label to carry variable BIER prefix and Bitstring lengths (see Wijnands: paragraph 68).

For claim 2 Xiong in view of Wijnands teaches
 the method, further comprising further determining the bitstring and the BIFT-id from a first mapping table comprising the BIFT-id and the bitstring that corresponds to the multicast data in a at least one BIER domain (see Xiong: paragraphs 3-4 “BIFT and BST are determined based on a routing table”).

For claim 3 Xiong in view of Wijnands teaches the method, wherein before labeling the BIER data packet, the method further comprises:
determine a prefix of a logical next hop of the first BFIR in the second BIER domain, wherein the logical next hop is the second BFIR (see Xiong: paragraphs 3-4 “BIFT and BST are determined based on a routing table”) (see Xiong: paragraph 3 “BFIRs”,  paragraph 31 “prefixes such as “first” “second’, etc. used to distinguish elements- have np particular meaning”; paragraph 131 “path calculation in BIER-domain between BFIR and next hop BFR” and Xiong: paragraph 31 “BIER network can include any combination of BFIRs that can receive packets from nodes outside the BIER domain and forward the packets to other nodes within the domain or vice versa depending on configuration”, paragraph 11 “next-hop neighbor node”, and paragraph 42 “BIER prefix, other field source address , destination address field”).

For claim 4 Xiong in view of Wijnands teaches the method of claim 3, further comprising further determining the prefix from a second mapping table comprising the BIFT-id and the prefix, wherein the prefix corresponds to the BIFT-id (see Xiong: paragraph 3-4).

For claim 9 Xiong in view of Wijnands teaches a method implemented by a first bit-forwarding ingress router (BFIR) in a first bit index explicit replication (BIER) domain (as discussed in claim 1- in reverse direction), the method comprising: 
receiving from a second BFIR in a second BIFIR in a second BIER domain, domain, labeled BIER data packet comprising a label corresponding to a prefix of the first BFIR (as discussed in claim 1- in reverse direction); 
removing the label to obtain a BIEI data packet comprising multicast data and a BIER, wherein the BIER header  comprises a bitstring and a bit index forwarding table identifier (BIFT-id) that correspond to the multicast data in the first BIER domain, wherein the BIFT-id is based on a subset identifier (SI) to which a bit-forwarding router identifier (BFR-id) of a first bit-forwarding egress router (BFER) belongs and a bitstring length supported by the first BFER, wherein  the bitstring is based on the BFR-id, and wherein the first BFER is in the second BIER domain and is for receiving the multicast data (as discussed in claim 1- in reverse direction); 
obtaining the BIFT-id and the bitstring from the BIER header (as discussed in claim 1- in reverse direction); and 
forwarding the BIER data packet to the first BFER based on the bitstring and a BIFT indicated by the BIFT-id (as discussed in claim 1- in reverse direction).

For claim 11 Xiong in view of Wijnands teaches the method, wherein the BIFT-id is further based on a sub-domain to which the first BFER belongs (as discussed in claim 1).  

For claim 16 Xiong in view of Wijnands teaches a first bit-forwarding ingress router (BFIR) in a first bit index explicit replication (BIER) domain and comprising:
a memory configured to store instructions (see Xiong: Fig, 21 “memory”); and 
a processor coupled to the memory and configured to execute the instructions to (see Xiong: Fig, 21 “a processor coupled to the memory”):
determining a bitstring and a bit index forwarding table identifier (BIFT- id) that correspond to multicast data in a second BIER domain, wherein the BIFT-id is based on a subset identifier (SI) to which a bit-forwarding router identifier (BFR-id) of a first bit-forwarding egress router (BFER) belongs and a bitstring length supported by the first BFER,  wherein the bitstring is based on the BFR-id , and wherein the first BFER is in the second BIER domain is for receiving the multicast data (as discussed in claim 1);
encapsulate the multicast data into a BIER data packet, wherein the BIER data packet comprises a BIER header, and wherein the BIER header comprises the BIFT-id and the bitstring (as discussed in claim 1);
label the BIER data packet with a label to create a labeled BIER data packet, wherein the label corresponds to a prefix of a second bit-forwarding ingress router (BFIR) in the second BIER domain (as discussed in claim 1); and
send the labeled BIER data packet to the second BFIR (as discussed in claim 1).

For claim 17 Xiong in view of Wijnands teaches the first BFIR of claim 16, wherein the processor is further configured to further determine the bitstring and the BIFT-id from a first mapping table comprising the BIFT-id and the bitstring that correspond to the multicast data in at least one BIER domain (as discussed in claim 2).
For claim 18 Xiong in view of Wijnands teaches the first BFIR of claim 16, wherein before labeling the BIER data packet, the processor is further configured to determine a prefix of a logical next hop of the first BFIR in the second BIER domain, wherein the logical next hop is the second BFIR (as discussed in claim 3).
For claim 19 Xiong in view of Wijnands teaches a first bit-forwarding ingress router (BFIR) in a first bit index explicit replication (BIER) domain and comprising: 
a memory configured to store instructions (see Xiong: Fig, 21 “memory”); and
a processor coupled to the memory and configured to execute the instructions to (see Xiong: Fig, 21 “a processor coupled to the memory”): 
receiving from a second bit forwarding ingress router (BFIR) in a second BIER domain a labeled BIER data packet comprising a label corresponding to a prefix of the first BFIR (as discussed in claim 16); 
removing the label to obtain a BIER data packet comprising multicast data and a BIER header, wherein the BIER header comprises a bitstring and a bit index forwarding table identifier (BIFT-id) that correspond to the multicast data in the first BIER domain, wherein the BIFT-id is based on a subset identifier (SI) to which a bit-forwarding router identifier (BFR-id) of a first bit-forwarding egress router (BFER) belongs and a bitstring length supported by the first BFER, wherein the bitstring is based on the BFR-id and wherein the first BFER is in the second BIER domain and is for receiving the multicast data (as discussed in claim 16); 
obtain the BIFT-id and the bitstring from the BIER header (as discussed in claim 16); and 
forward the BIER data packet to the first BFER based on the bitstring and a BIFT indicated by the BIFT-id (as discussed in claim 16).
 14Atty. Docket No. 4747-73400 (85714642US07)
Allowable Subject Matter

6.	Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 12-15 and 20 are allowed.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peng et al. (EP 3 734 906 A1) (see paragraphs 19-20 for auto-discovery”) and Wijnands et al. (US 2015/0078378 A1) paragraph 79 “label range value and a prefix or router ID corresponding to the BIER-enabled node.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415